Title: To Thomas Jefferson from Gideon Granger, 25 March 1801
From: Granger, Gideon
To: Jefferson, Thomas



Sir—
Suffield Mar: 25. 1801.

Inclosed I have both the Honor and Pleasure to transmit the Address of a Number of Gentlemen. It originated not merely from fashion, but from those high transports of Joy produced by the preservation of Our happy Constitution, the probable restoration of social  harmony, and the guaranty of personal Liberty—It speaks in plain language the just confidence and feelings of it’s Authors—
It it with great Satisfaction that I embrace this opportunity to congratulate you, Sir, upon the great events we have lately witnessed. Events which must be peculiarly pleasing to you, not because the Station is elevated, for it is attended with great evils, high responsibility & much personal anxiety and solicitude; but because by nobly surmounting all it’s difficulties, you will be enabled to place the Liberties of Our Citizens upon a durable foundation, and in a great degree, to calm the tempestuous passions of party. The anxiety of the People of this part of New England at the time of the Struggle in the House of Representatives was wholly inexpressible. The Yeomanry viewed with astonishment acts the utility and object of which, they could not in any degree comprehend—
The Countenances of the warm federalists were marked with great Solicitude; the same expression mingled with Indignation was exhibited by every Republican.
The inaugural Speech was read by the body of the people with delight & Satisfaction. The deceitfull appearance of a spirit of Accomodation is assurred—This will soon be cast off, if the temper of the people will allow of it. But in that the Monarchists will be disappointed. The same habits of submitting quietly to the Acts and Opinions of their Rulers which led the people to approve of a System dangerous to liberty & destructive to property, will surely lead them to approve of One founded upon the true principles of the Constitution, and protecting both their rights & property—yet from What I see and hear I am fully persuaded that in the Course of a few weeks the opposition will begin to show itself. I think they are forming a plan of Operation—In Connecticut we appear to be stationary. In Massachusetts the Republicans are gaining Strength greatly—Newhampre. is improving slowly & I calculate Rhode Island with Us. A great effort will be made to return Republican Senators for Vermt:—The election is very doubtfull, But I am inclined to think the Chances are in Our favor.
Give me leave to suggest that a Gentleman of this County a reputable Lawyer of fair Character, wishes to be considered a Candidate for a Seat on the bench in the N.W. or Mississippi Territory—The best part of his life is run & his Republican principles forbid his enjoying any of the honors or offices of his Native State. He may probably apply in person with further Recommendations. It is not for me to solicit in his favor—but at his desire I make this Communicatn. I avoid mentioning his Name, for fear this Letter  (like many others) may Miscarry—I have never heard from my friend Erving but once, nor recd. any Letters from the Southward for Months—
With sincere Esteem & Respect

Gidn. Granger

